Citation Nr: 1341778	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  11-20 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

1.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD), including as secondary to PTSD or nonsteroidal anti-inflammatory (NSAIDS) medication taken for a service connected disability.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1988 to November 1991.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In March 2013, a Travel Board hearing was held before the undersigned; a transcript of the hearing is included in the record (on "Virtual VA").  At the hearing and in July 2013, the Veteran submitted additional evidence with a waiver of RO initial consideration.

The Board has reviewed both the Veteran's physical claims file and "Virtual VA" to ensure that the complete record is considered.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if action on his part is required.


REMAND

PTSD

The Veteran filed a claim seeking service connection for PTSD, and this matter has been thus developed/adjudicated by the RO, i.e., limited to such diagnosis.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the U.S. Court of Appeals for Veterans Claims held, in essence, that (with certain exceptions, none here applicable) the scope of a claim of service connection for a psychiatric disability encompasses all psychiatric diagnoses shown by the record, and is not limited by the characterization of the disability in the Veteran's claim.

The record reflects diagnoses of psychiatric disabilities other than PTSD (e.g., intermittent explosive disorder, panic disorder, depression, and anxiety disorder).  Hence, this matter must be remanded for RO initial consideration of the expanded issue of service connection for a psychiatric disability, however diagnosed.

The Veteran maintains that he has PTSD stemming from a personal assault/military sexual trauma in service.  The Board finds proper adjudication of this matter based on the record, as it currently stands, is not possible, and that additional development of the evidentiary record is necessary.

38 C.F.R. § 3.304(f)(4) provides that in claims seeking service connection for PTSD based on a personal assault in service, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy. Id.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Id.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id. 

VA will not deny a PTSD claim that is based on personal assault in-service without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence. Id.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred. Id. ; see also M21-1MR IV.ii.1.D.14 and 15.

Here, a September 2008 duty to assist letter requested that the Veteran provide specific details of the stressful incident(s) in service that resulted in PTSD.  He did not respond and, in a December 2008 Formal Finding, the RO determined that the information required to verify the stressor events described by the Veteran was insufficient to submit to the US Army and Joint Services Records Research Center (JSRRC).  His claim was denied in a December 2008 rating decision.  In his December 2009 notice of disagreement, the Veteran described his claimed stressors.  He reported a personal assault by his section chief and other soldiers during his Persian Gulf service.  He also reported observing dead bodies when patroling the oil fields while serving in the Persian Gulf.  

The Veteran did not receive any awards or decorations denoting combat.  However, as noted in the April 2011 VA examination request, there is credible supporting evidence corroborating a stressor event in service (in that his DD214 shows that he served in the Persian Gulf during a period of hostilities (he received the Southwest Asia Service Medal with 2 Bronze Service Stars)) and his allegation of fear of terrorist or hostile activity is conceded to be consistent with the circumstances of his service.  Service connection for PTSD has been denied on the basis that such diagnosis is not shown. 

On April 2011 VA examination, the Veteran's Axis I diagnosis was intermittent explosive disorder and panic disorder; PTSD was not diagnosed.  The examiner stated that while the Veteran met the "stressor criterion based on witnessing dead bodies and his sexaual assualt during service;" he did not meet the criteria for PTSD (he met the re-experiencing criteria but did not have the avoidance or hyperarousal symptoms).  Further, the examiner opined that the Veteran's intermittent explosive disorder and panic disorder are unrelated to his service because relating the intermittent explosive disorder to service would be resorting to mere speculation and the panic disorder started about 3-4 years prior (14 to 15 years after service).  This examination report cannot be found dispositive because there is conflicting medical evidence to the contrary, specifically a July 2013 statement from the Veteran's VA treating  psychiatrist to the effect that the Veteran has a diagnosis of PTSD.  Futher, the opinion as to intermittent explosive disorder is essentially a non-opinion as it is unaccompanied by an explanation as to why an opinion cannot be offered without resort to mere speculation.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  Finally, the examiner provided no comment as to the diagnoses of anxiety disorder and depression noted in the record and the Veteran's complaints of experiencing psyciatric symptoms since his discharge from service, which he is competent to report.  Accordingly, another psychiatric examination is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 311-312 (2007) (when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.)  

GERD

The Veteran claims that service connection for GERD is warranted as directly due to service or as secondary to PTSD or nonsteroidal anti-inflammatory (NSAIDS) medication taken for a service connected disability (left shoulder).  

A disability will be service connected when that disability is "proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a).  Further, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service-connected.  38 C.F.R. § 3.310(b).  Therefore, a disability may be service connected on a secondary basis by demonstrating that the disability is either (1) "proximately due to or the result of [an already] service-connected disease or injury," or (2) aggravated by an already service-connected disease or injury, "whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition . . ."  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Veteran has claimed that he developed gastrointestinal problems from taking "nerve gas pills" twice per day while serving in the Persian Gulf which made him "sick to [his] stomach" and resulted in "bad digestion" during his Persian Gulf service.  See December 2009 notice of disagreement.  Alternatively, he claims that his GERD is secondary to his PTSD or is caused by NSAIDS (motrin) which he uses to treat his service connected left shoulder disability.  See also March 2013 Travel Board hearing.  The Veteran is entitled to a VA nexus examination in connection with this claim as his allegations of developing GERD secondary to the use of NSAIDS to treat his service-connected left shoulder disability is not implausible.  

Further, the Veteran has testified that he received treatment for GERD soon following his service discharge.  He also testified that he has received VA and private treatment for his psychiatric complaints.  These records have not been sought; as they may contain pertinent (even critical) evidence in the matter at hand, they must be secured.  Further, updated pertinent VA treatment records are constructively of record, and must be secured.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  The RO should provide the Veteran all VCAA- mandated notice for claims of service connection for a variously diagnosed psychiatric disability to include PTSD, including that corroboration of a noncombat stressor may come from alternate sources, and provide the Veteran examples of types of alternate sources that could constitute corroborating information of a personal/sexual assault stressor; provide a copy of 38 C.F.R. § 3.304(f)(5).  Regarding the claim of service connection for GERD, he should also be provided notice as to what is required to substantiate a claim of secondary (vs. direct) service connection.  He should be afforded the opportunity to respond.

2.  The RO should ask the Veteran to identify all providers of gastrointestinal and psychiatric treatment he has received since his discharge from active duty service, and to provide any authorizations necessary for VA to obtain records of any such private treatment.  He must specifically identify the provider of treatment he received for GERD within one year following service (as he has testified).  The RO should secure for the record complete clinical records (those not yet secured) from all sources identified (to specifically include updated VA treatment records).  If any private provider does not respond to an RO request for records, the Veteran and his representative should be so advised, and reminded that ultimately it is his responsibility to ensure that private records are received.

3.  The RO should undertake any further development for corroboration of a stressor event(s) in service indicated and then (after exhaustive development is completed) make a determination (for the record) as to whether there is any credible supporting evidence that the Veteran was subjected to personal assault/military sexual trauma in service.  There should be a statement of such findings for the record.

4.  After the development sought above is completed, the RO should arrange for the Veteran to be examined by an appropriate psychologist or psychiatrist to determine whether he has an acquired psychiatric disorder (to specifically include PTSD) that is related to his service.  The examiner should note that it has been corroborated that the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War.  The RO should advise the examiner of its findings regarding the credibility of the Veteran's account of a personal assault.  Upon examination of the Veteran, and review of pertinent history, the examiner should provide opinions that respond to the following:

(a)  Please identify (by medical diagnosis) each psychiatric disability entity found.  Specifically, does the Veteran have a diagnosis of PTSD based on a stressor event of being sexually assaulted in service or based on a fear of terrorist or hostile activity in service?  Please discuss the stressor and symptoms that support any diagnosis of PTSD; the discussion should include comment regarding whether any documented event(s) in service tend to corroborate that a stressor event in service alleged by the Veteran occurred.  If PTSD is not diagnosed, indicate what is needed for such diagnosis that is lacking in this case.

(b)  As to each psychiatric diagnosis other than PTSD, please indicate whether such entity is at least as likely as not (a 50 % or better probability) related to the Veteran's military service/events or manifestations noted therein.

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.

5.  After the development sought above is completed, the RO should arrange for the Veteran to be examined by an appropriate physician to determine whether he has a gastrointestinal disability, to include GERD, that is related to his service, or (if PTSD or other psychiatric disability due to service is diagnosed) is secondary to PTSD or other service-related psychiatric disability, or is secondary to the use of NSAIDS to treat his service-connected left shoulder disability.  Based on examination of the Veteran and review of his record, the examiner should provide an opinion that responds to the following: 

a)  Please identify (by medical diagnosis) each gastrointestinal disability entity found.

b)  Please identify the likely etiology for each gastrointestinal disability entity diagnosed; specifically,  is it at least as likely as not (a 50 % or better probability) that such disease is related directly to the Veteran's activities in service or was either (i) caused or (ii) aggravated by (increased in severity due to) PTSD or other psychiatric disability related to service if such is diagnosed )or the use of NSAIDS to treat his service-connected left shoulder disability. 

c)  If the opinion is to the effect that a service connected disability did not cause, but aggravated, a diagnosed gastrointestinal disability entity, please identify, to the extent possible, the degree of additional disability (pathology/impairment) resulting from such aggravation, indicating the "baseline" severity of such disability prior to any aggravation by a service-connected disability and the level of severity existing after the aggravation occurred.

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.

6.  The RO should then review the record and readjudicate these claims (to include consideration of all psychiatric diagnoses in accordance with Clemons).  If either remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

